Citation Nr: 0927873	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The Veteran served on active military duty from June 1969 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

Although new medical evidence has been added to the claims 
files after the most recent Supplemental Statement of the 
Case, which was issued in December 2007, without a waiver of 
RO review, remand of this matter to the RO for review is not 
warranted in light of the Board's decision below.  See 
38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), 70 percent disabling; loss of use of the 
left foot and ankle, 40 percent disabling; lumbosacral strain 
with degenerative disc disease, 40 percent disabling; 
residuals of a gunshot wound of the left lower extremity with 
osteomyelitis, 30 percent disabling; a 1.5 inch shortened 
left lower extremity, 10 percent disabling; radicular 
neuropathy of the left leg, 10 percent disabling; and 
radicular neuropathy of the right leg, 10 percent disabling.

2.  The Veteran has difficulty with mobility and is generally 
unable to care for the needs of nature or to feed, dress and 
bathe himself, all due to service-connected disabilities.

3.  The Veteran appears unable to protect himself from the 
hazards and dangers of his daily environment due to his 
service-connected disabilities.




CONCLUSION OF LAW

The criteria for SMC based upon the Veteran's need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. § 1114 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.350(b), 3.351, 3.352(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to SMC based upon the need 
for aid and attendance is sufficiently substantiated in the 
record.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 
Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  The Veteran has provided recent 
private medical evidence in support of the claim, include 
sufficient information for an informed determination.  These 
records demonstrate a decline in the Veteran's ability to 
engage in activities of daily living and to protect himself 
from the hazards of everyday life.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. 
§ 3.350(b)(3) (2008).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. 
§ 3.352(a) (2008).  

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

As noted above, the Veteran is in receipt of service 
connection for PTSD, 70 percent disabling; loss of use of the 
left foot and ankle, 40 percent disabling; lumbosacral strain 
with degenerative disc disease, 40 percent disabling; 
residuals of a gunshot wound of the left lower extremity with 
osteomyelitis, 30 percent disabling; a 1.5 inch shortened 
left lower extremity, 10 percent disabling; radicular 
neuropathy of the left leg, 10 percent disabling; and 
radicular neuropathy of the right leg, 10 percent disabling.  
He was granted individual unemployability effective January 
9, 1998, with a bilateral factor of 5.1 percent for 
Diagnostic Codes 5167 and 8620. 

According to a May 2004 statement from A.W., M.D., the 
Veteran's left leg is 1.5 inches shorter than his right, 
which causes pain and disability.

June 2004 private treatment records reveal osteomyelitis of 
the left lower extremity and degenerative joint disease of 
the left ankle.  

Dr. W noted in an August 2004 statement that the Veteran had 
widespread arthritis, PTSD, and gastrointestinal disability; 
the Veteran was considered unable to seek gainful employment.  
He had to take narcotics to try to alleviate his pain.  Dr. W 
reported that due to the Veteran's physical disabilities and 
use of narcotics, the Veteran had to be supervised or watched 
by a family member virtually on a constant basis and was 
essentially housebound.

Multiple VA examinations, including psychiatric and 
orthopedic, were conducted in December 2004.  It was reported 
that the Veteran's daily activities were quite limited and 
that he could not walk very far.  The diagnoses included cold 
injury to the feet with peripheral neuropathy; injury to the 
left knee with marked limitation of motion; gunshot wound 
with ankylosis of the left ankle; gunshot wound of the left 
lower leg with loss of musculature; degenerative disc disease 
of L4-L5, with relatively severe tenderness of the entire 
spine with radiculopathy into the buttock and marked 
limitation of motion; and PTSD.  

On VA aid and attendance evaluation in December 2004, it was 
reported that the Veteran had dizzy spells, loss of memory, 
poor balance, and problems with self care.  He needed a cane, 
walker, or wheelchair to get around.  He could clothe, bathe, 
shave, and use the toilet by himself but needed help when 
taking a shower.  He could drive a block or two to the store.  
The diagnoses were gunshot wound of the left leg with loss of 
bone and tissue due to osteomyelitis and surgery; ankylosis 
of the left ankle; and limited motion of the left knee.  

According to a July 2005 statement from Dr. W, the Veteran 
continued to be housebound due to his disabilities and 
continued to have an underlying stress disorder, for which he 
took high dose psychotropic medications that caused dizziness 
and gait instability at times.

It was reported on VA psychiatric examination in December 
2006 that the Veteran stayed home most of the time.  His wife 
had recently quit her job to care for him because she feared 
that he would start a fire with his cigarettes or the oven.  
PTSD was diagnosed.

According to a September 2007 statement from Dr. W, the 
Veteran was hampered by chronic pain due to lumbar disc 
disease and osteoarthritis.  It was noted that the Veteran 
also had chronic obstructive pulmonary disease and PTSD.  Dr. 
W said that the Veteran was essentially housebound and was 
aided by his wife.

A January 2007 statement from B.S.H., M.D., reveals that he 
was treating the Veteran for chronic widespread pain, which 
was dramatically increased by the Veteran's ongoing anxiety.  
The pain was likely psychogenic in origin and was, therefore, 
a psychosomatic illness.

According to an April 2008 Physician's Statement in Support 
of Aid and Attendance or Housebound Benefit from E.M., M.D., 
the Veteran could not walk, leave home, feed himself, go to 
the bathroom, or dress himself without the assistance of 
another person due to his PTSD, agoraphobia, depression, and 
chronic pain syndrome.  He was not considered mentally 
capable of handling funds due to cognitive impairment.  He 
stayed on the couch for approximately 8 hours a day.  He used 
a shower chair and a rolling walker.

There are also multiple statements on file from the Veteran's 
wife and mother on the severity of the Veteran's physical and 
psychiatric condition and the resulting functional 
difficulties that he had.

The medical evidence of record indicates that the Veteran has 
severe physical problems involving his back and lower 
extremities, especially his left lower extremity, as well as 
severe psychiatric impairment.  

The medical evidence reveals that the Veteran requires 
assistance in major aspects of daily living and private 
examination reports from Dr. W and Dr. M have collectively 
attributed his various difficulties as due primarily to the 
service-connected disabilities.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The relevant criteria that must be evaluated in assessing the 
Veteran's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).  The enumerated factors need not all 
be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the veteran requires assistance in major aspects of self-care 
on account of a service-connected disability.  The evidence, 
viewed liberally, shows appreciable physical impairment of a 
degree from the service-connected disabilities that would 
reasonably require another person to assist him in daily 
self-care tasks.  Complete helplessness is not required to 
establish entitlement, nor does the need for assistance have 
to be constant; only a regular need is required.

In summary, the Veteran has been found to have significant 
service-connected physical and psychiatric impairment that 
has resulted in an impaired ability to perform daily self-
care tasks and to protect himself from the hazards present in 
his daily environment.  In fact, the Veteran's wife appears 
to have quit her job to stay home with the Veteran because of 
her fear in this regard.  Therefore, the Veteran is entitled 
to special monthly compensation based on the need for regular 
aid and attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).

As this decision is a full grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it has on the veteran's claim is not 
needed.  

ORDER

SMC benefits by reason of the need for regular aid and 
attendance of another person are granted, subject to the law 
and regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


